Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 22, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159586                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  TINA CLARKE,                                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
           Plaintiff,

  v                                                                           SC: 159586
                                                                              AGC: 19-0316
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  ______________________________________/

         On order of the Chief Justice, Plaintiff having failed to submit a copy of the June
  18, 2019 order and refile a copy of the pleadings as required by the June 18, 2019 order,
  the Clerk of the Court is hereby directed to close this file.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 22, 2019
           izm
                                                                               Clerk